Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (US2019/0019104, Lui hereinafter) in view  of MacLeod et al. (US 2020/0133744, MacLeod hereinafter).

As to claim 1, Liu teaches a  system (e.g., “100”, FIG. 1)  comprising: 

an API proxy processor (e.g., “116”, FIG. 1, see para 31, “a machine learning execution component 116”. Also,  see FIG. 6 , “604”)  in communication with the API proxy module and operative to execute processor-executable process steps (see FIG. 2) to cause the system to:  
receive API development data (e.g., “data”), wherein the API development data includes at least one of back-end data and use-case data (e.g., para 35-36, “data of the training set used for machine learning”, “training data is in the form of feature vector 130”); 
identify one or more existing API clusters that is similar to the received API development data ( e.g.,  para 58, “many machine learning models do satisfy this assumption. For example, the model parameters of K-Means are k cluster center points, which have common format with the feature vector and can be naturally divided into p partitions through the way the feature vector is split ” for “different platforms have different data formats and APIs” in para 62) and ; 
 generate an API proxy (e.g., “user defined functions”, “function APIs”)   based on the identified one or more API clusters (e.g., para 105 “the system moves to machine learning execution. During the execution, nodes of the system read data according to the data persistency component, and execute functions implemented in the proxy repository and “function APIs are likely to be different on each platform. Hence, the proxy repository includes platform-specific implementations for each function needed on each platform” , “the proxy repository contains system during the execution of machine learning procedures “ in para 109-110).  
However, Liu does not teach  the API proxy module to generate an API proxy template, wherein each existing API cluster includes APIs having a similar final similarity value as compared to a defined threshold, the final similarity value is indicative of a degree of similarity between  back-end data and use-case data; generate an API proxy template based on the identified one or more existing API clusters; and display the generated API proxy template to a client on a user interface.
MacLeod teaches an API proxy module to generate an API proxy template (e.g., para 82, see FIG. 11, “a system of APIs 1122, 1124, 1126, 1150, 1152, and 1154, whereby the logged operations may be transform logged API data traffic exchanges to one or more API descriptions. The one or more API descriptions may be used as templates or data patterns”), wherein each existing API cluster  (e.g., see FIG. 11 para 82, “a system of APIs 1122, 1124, 1126, 1150, 1152, and 1154”), includes APIs having a similar final similarity value as compared to a defined threshold, the final similarity value is indicative of a degree of similarity between  back-end data  and use-case data (e.g.,  see FIG. 7, para 61, “synthesized data structure analyzer 715 may be configured to identify pattern 751 for one API definition as matching another pattern as "candidate duplicate patterns." A candidate duplicate pattern may be a subset of data that describes a sufficient overlap (or substantially sufficient overlap) of object types and property types to be deemed or equated as "duplicates." One or more threshold criteria may be evaluated to determine whether a portion of a synthesized data structure (or AST) for a first API matches sufficiently to a portion of another synthesized data structure (or AST) for a second API. To determine a compute a degree of similarity between each candidate duplicate pattern in a subset of candidate duplicate pattern. The degree of similarity may be determined as a function of one or more threshold criteria” and  “Application interface governance analyzer 114 may implement a simulator application (not shown) that may operate as a proxy to retrieve referenced remote content at a referent API “, “an API topological graph and database of API definition and descriptions” in para 37-38, see FIG. 1) ; generate an API proxy template based on the identified one or more existing API clusters (e.g., para 82, “one or more API descriptions may be used as templates or data patterns” and  “Application interface governance analyzer 114 may implement a simulator application (not shown) that may operate as a proxy to retrieve referenced remote content at a referent API “ in para 37); and display the generated API proxy template to a client on a user interface (para 27-29, “User 102c may develop application interface 122c via computing device 104c”, see FIG. 1  and 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Lui by adopting the teachings of  MacLeod  to “analyze performance of an application interface, such as a harmonized application interface, at design time”  (see , para 22,  MacLeod).


As to claim 2, Liu teaches wherein the API development data includes at least one of content accepted by a backend , a target content type, expected traffic, authentication type, response 

As to claim 3, Liu teaches wherein each of the one or more API clusters include one or more existing APIs (e.g., para 32, “function APIs may be different”).  

As to claim 4, Liu teaches wherein each of the existing APIs includes one or more feature vectors (e.g., “153”, FIG. 1).  

As to claim 5, Liu teaches wherein each feature vector includes one or more features of the existing API (e.g., para 36, “feature vectors 132”).  

As to claim 7, Liu does not  teaches wherein the similarity of the final similarity value is based on one of a threshold value and a range of threshold values . However, MacLeod wherein the similarity of the final similarity value is based on one of a threshold value and a range of threshold values (e.g., para 61, “one or more threshold criteria”) . Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Lui by adopting the teachings of  MacLeod  to “analyze performance of an application interface, such as a harmonized application interface, at design time”  (see , para 22,  MacLeod).

As to claim 8, Liu does not  teach wherein the API proxy template is an interface to one or more backend services.  However, MacLeod teaches wherein the API proxy template is an ,  MacLeod).

As to claim 9, Liu teaches wherein the one or more backend services include at least one of security, analytics, rate limiting, transformations, quotas, cross-origin resource sharing (CORS), caching and persistence (para 34. Also, see FIG. 7), and fault handling.  

As to claim 10, Liu does not explicitly teach wherein the client is a developer.  However, MacLeod teaches wherein the client is a developer (e.g., para 32, “developers 102a, 102b, 102c and 102d”, see FIG. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Lui by adopting the teachings of  MacLeod  to “analyze performance of an application interface, such as a harmonized application interface, at design time”  (see , para 22,  MacLeod).

As to claim 11, see rejection of claim 1 above. 

As to claims 12, Liu teaches prior to receiving API development data: generating the one or more existing  API clusters (e.g., para 58).  

As to claim 13, see rejection of claim 3 above. 

As to claim 14, see rejection of claims 1 and 7 above. 

As to claims 15-16 see rejection of claims 4-5 above. 

As to claim 17, see rejection of claim 2 above. 

As to claim 18, see rejection of claim 1 above. Liu teaches further a non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor (para 134). 

As to claim 19, see rejection of claim 12 above. 

As to claim 20, see rejection of claim 2 above . 

As to claim 21, Liu does not teach  wherein the final similarity value is based on an aggregated back end similarity value and an aggregated use-case similarity value. However, MacLeod teaches wherein the final similarity value is based on an aggregated back end similarity value and an aggregated use-case similarity value (e.g., para 61, “compute a degree of similarity between each candidate duplicate pattern in a subset of candidate duplicate pattern”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of  Lui by adopting the ,  MacLeod).


Response to Arguments				
Rejections Under 35 U.S.C. § 103 
 	Applicant argues that:
 	 “the combination of references cannot be seen to disclose or to suggest the claimed invention. As amended, independent claims 11 and 18 include similar features to those recited in amended independent claim 1”.
 	In response, Applicant’s arguments have been considered but are moot in view of new ground rejection based on MacLeod et al. (US 2020/0133744) and Lui et al. (US2019/0019104).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194